Dethmers, C. J.
Plaintiff filed her bill, complaining of the defendant city commission that it adopted an ordinance authorizing acquisition and construction of parking facilities and issuance of self-liquidating revenue bonds to pay the costs thereof .and to refund outstanding bonds of a previous parking revenue bond issue and providing for retirement of the bonds to be issued from revenues of the'parking system; that it adopted a resolution pursuant thereto for the sale of said refunding' and improvement revenue bonds, which are to be payable, under the ordinance, out of net revenues of the parking system and are not to be general obligations of the city; that refunding of the outstanding earlier bonds will necessitate payment of a premium for their premature calling and also payment of a higher interest rate on the new bonds issued for refunding *204purposes than, is called for on the old bonds to be refunded thereby, and that this will result in the waste of public funds. The ordinance authorizing the original bond issue and the one authorizing the new proposed issue proceeded under the authority of PA 1933, No 94, as amended (see CL 1948 and CLS 1956, § 141.101 et seq. [Stat Ann 1949 Rev and Stat Ann 1957 Cum Supp § 5.2731 et seq.]). Plaintiff prays that the issue and sale of the proposed bonds be enjoined.
Defendants moved to dismiss. Prom the trial court’s denial of their motion, on leave granted, they have taken an appeal here in the nature of mandamus, praying for a writ directing the court below to enter an order dismissing the case.
The allegations of plaintiff’s bill of complaint do not cause it to appear .that issuance of the revenue bonds would injure her rights as a taxpayer or serve to increase or affect the taxes levied or to be levied on her property. Menendez v. City of Detroit, 337 Mich 476, is conclusive of a holding that her bill does not make out a case for injunctive relief or show her to be a proper party plaintiff in a suit for the relief sought. Accordingly, defendant’s motion to dismiss, based on that and other grounds, should have been granted.
Reversed and remanded for entry of order dismissing. Costs to defendants.
Carr, Kelly, Smith, Black, Edwards, Voelker, and Kavanagh, JJ., concurred.